HUNTER, Judge, concurring.
I agree with the majority's analysis in the instant case. I write separately to address the issue raised by plaintiff regarding the failure of defendants to record the exercise of their option to renew the lease. In the case of Lawing v. Jaynes and Lawing v. McLean, 285 N.C. 418, 206 S.E.2d 162 (1974), our Supreme Court examined N.C. Gen.Stat. § 47-18(a) and concluded that, according to the plain language of the statute, "registration of an option to purchase land is notessential *271to its validity as against lien creditors or purchasers for a valuable consideration from the optionor." Id. at 423, 206 S.E.2d at 166. The General Assembly later expressly amended section 47-18(a) to include options to convey land. See 1975 N.C. Sess. Laws ch. 507, § 1, at 527. As the majority notes, section 47-18(a) has not been extended to apply to the exercise of an option to renew or extend a lease. Plaintiff cites no authority for his position on this issue. Instead, plaintiff cites the following policy language in support of his argument:
Where a record option has lapsed by expiration of the date stated in the option and where no recorded exercise or extension of the option exists, the title examiner should be able to conclude that the option is no longer valid. Any other result places the title examiner in the role of private investigator into off-record matters and weakens the accuracy and reliability of the public records.
James A. Webster, Jr., Webster's Real Estate Law in North Carolina § 24-20, at 1143 (5th ed.1999). While the extension of section 47-18(a) to options to renew or extend leases would certainly assist and simplify the task of title examination in this State, this Court may not usurp the rightful power of the General Assembly. As illustrated by the Lawing case, extension of section 14-18(a) is a legislative task, not a judicial one.